Citation Nr: 9904870	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  98-08 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 12, 1997, 
for a 10 percent evaluation for residuals of a right wrist 
fracture.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to August 
1972.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in December 1997.  That decision increased 
the evaluation for residuals of a right wrist fracture from 
noncompensable to 10 percent disabling, effective April 21, 
1997.  The effective date of the compensable rating was duly 
appealed.


FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO denied the 
veteran's claim for a compensable rating for residuals of a 
right wrist fracture. The veteran was notified of this 
decision and did not appeal.  Thus, it became final. 

2.  The March 1992 rating decision considered the correct 
evidence and law as it then existed, and did not involve an 
error that would undebatably lead to a different result if 
such error were corrected.

3.  The veteran submitted an undated claim for an increased 
rating for residuals of a right wrist fracture, which was 
received by VA on April 21, 1997.

4.  In a December 1997 rating decision, an effective date of 
April 21, 1997 was assigned for a 10 percent evaluation for 
residuals of a right wrist fracture.

5.  It was not factually ascertainable that an increase in 
disability had occurred within one year prior to the 
veteran's April 21, 1997 claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 21, 
1997 for a 10 percent evaluation for residuals of a right 
wrist fracture have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400(o)(2) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an earlier effective date for 
entitlement to an increased schedular evaluation of 10 
percent for a right wrist disability.  In essence, he 
contends that he should be entitled to the 10 percent rating 
from the date of a prior request for an increased evaluation, 
December 13, 1991. 

History of the Case

Service connection for residuals of a right wrist fracture 
was granted by the RO in a rating decision dated in November 
1973.  The RO assigned a noncompensable rating.  The veteran 
did not submit a timely notice of disagreement.  

Private medical records dated in April 1991 show that the 
veteran was seen for complaints referable to his right wrist.  
It was noted that the veteran had sustained an injury to his 
right wrist during service followed by an operation.  He 
reported that in March 1991, "while roller skating he fell 
on his outstretched right upper extremity."  He reported 
that prior to the re-injury of his right wrist he had only 
minimal problems with his wrist.

An X-ray study revealed significant changes in the carpus.  
There was a gross nonunion and pseudarthrosis of the waist of 
the right carpal scaphoid.  There was a large cyst in the 
proximal pole of the scaphoid as well as the lunate.  On 
examination range of motion was as follows: dorsiflexion was 
to 20 degrees; palmar flexion was to 30 degrees; radial 
deviation was to 20 degrees; and ulnar deviation was to 20 
degrees.  Grip strength measured 50, 55, and 50 pounds on the 
right compared to 65, 60, and 60 pounds on the left.  The 
impression was pseudarthrosis old fracture right carpal 
scaphoid with moderately severe degenerative changes in the 
right carpus.  In August 1991, the veteran underwent a bone 
graft and internal fixation of the fractured nonunion right 
carpal scaphoid.

The private medical records were received, together with a 
claim for an increased rating for residuals of the right 
wrist fracture, on December 13, 1991.

In a March 1992 rating decision, the RO denied the veteran's 
claim for a compensable rating for the right wrist disability 
on grounds that the veteran's intercurrent injury to his 
right wrist some 20 years post service was considered 
unrelated to his service connected disability.  The claims 
folder contains a copy of a letter purportedly notifying the 
veteran of the denial.  The letter is dated in March 1992, 
and was sent to the veteran at his last known address in 
Rancho Santa Margarita, California.

An undated claim for an increased rating for the right wrist 
disability was received by VA on April 21,1997.  The veteran 
reported that his "right wrist had stiffened and worsened."  
He also reported that he underwent a bone graft in 1991 as a 
result of an unsuccessful operation performed during service.  

The veteran was accorded a VA examination in July 1997.  At 
that time he reported problems with pain, stiffness, limited 
motion, and tingling into the right hand.  On examination, 
there were two five-centimeter well-healed longitudinal 
incisions.  There was some tenderness over the snuffbox.  
Range of motion was as follows: volar flexion was to 50 
degrees on the right compared to 90 degrees on the left; 
extension was to 20 degrees dorsiflexion on the right 
compared to 90 degrees on the left; radial deviation was to 5 
degrees on the right compared to 30 degrees on the left; and 
ulnar deviation was to 25 degrees on the right compared to 40 
degrees on the left.  There was some slight decrease in 
sensation along the radial border of the wrist.  There was 
some mild weakness on grip strength on the right.  The 
impression was status post fracture of the scaphoid with 
nonunion and surgeries times two with bone grafting and 
internal fixation.  There was healing with residual stiffness 
and arthritic changes.  

In a December 1997 rating decision the RO assigned a 10 
percent evaluation pursuant to Diagnostic Code 5299-5215 for 
a right wrist disability with an effective date of April 21, 
1997. 

The veteran was accorded a video-conference hearing before 
the undersigned in November 1998.  At the hearing, he 
testified that he never received the March 1992 rating 
decision that denied a compensable evaluation for his right 
wrist disability.  He confirmed that he was living at the 
Santa Margarita address at the time notice of that decision 
was sent to him.

The veteran also testified that the RO should have afforded 
him a VA examination prior to the 1992 rating decision 
denying his claim.  He asserted that the RO could not have 
concluded that his disability was noncompensable, in light of 
the private medical records.  He testified that he received 
no treatment for his wrist disability from 1991 to the time 
of his claim in April 1997.  He contended that he should be 
entitled to a 10 percent evaluation from December 13, 1991 
based on the private medical records and claim submitted on 
that date.

Analysis

Pursuant to the provisions of 38 C.F.R. § 3.400(o)(1) (1998), 
the effective date for an increased rating shall be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later, except as is provided in 3.400(o)(2) 
(1998).  Pursuant to 3.400(o)(2), the effective date for 
disability compensation shall be the earliest date as of 
which is factually ascertainable that an increase in 
disability had occurred if the claim was received within one 
year from such date, otherwise the date of receipt of the 
claim.  The effective date for a grant based on a reopened 
claim or on new and material evidence is the date of receipt 
of claim or date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(r).

Under the provisions of 38 C.F.R. § 3.105(a), determinations 
that are final and binding, including decisions degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a) (1998).  The effective date for an award 
based on error under the provisions of 38 C.F.R. § 3.105(a), 
is the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision. 38 C.F.R. § 3.400(k).

The United States Court of Veterans Appeals (Court) has 
propounded a three-prong test to determine whether CUE is 
present in a prior determination:
 (1) Either the correct facts, as they 
were known at the time, were not before 
the adjudicator (that is, more than a 
simple disagreement as to how the facts 
were weighed or evaluated) or the 
statutory or regulatory provisions extant 
at that time were incorrectly applied; 
(2) the error must be "undebatable" and 
of the sort "which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made"; and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question. 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

The veteran has advanced several arguments as to why his 
rating should have been effective earlier than April 21, 
1997.  First, the veteran has argued that the RO committed 
CUE in the March 1992 rating decision in that it failed to 
apply the provisions of 38 C.F.R. § 3.159 (1998), and afford 
him an examination.  That regulation provides that VA will 
assist claimants in developing facts pertinent to their 
claims and in obtaining evidence.  The veteran's December 
1991 claim for increase was well grounded, and VA had a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992)

The Court has held that if a claimant wishes to reasonably 
raise a claim of CUE, there must be some degree of 
specificity as to the alleged error, and unless it the kind 
of error, that if true would be CUE on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 45 (1993).  The court went on to say 
that it would be difficult to imagine how a failure in the 
duty to assist could ever be CUE.

Subsequent to its decision in Fugo, the Court has explicitly 
held that a failure in the duty to assist cannot rise to the 
level of CUE, because CUE must be based on the record as it 
existed at the time of the decision.  A failure in the duty 
to assist creates only an incomplete, rather than erroneous 
record.  An analysis of whether there was CUE cannot be based 
on evidence that was not part of the record at the time of 
the prior decision.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994).

The veteran has asserted that § 3.159 imposes a duty to 
conduct a physical examination when a claim for an increased 
evaluation is filed.  Assuming that this assertion is 
correct, the analysis applied by the Court in Caffrey, 
Elkins, and Hazen would preclude a finding that the failure 
to apply § 3.159 constituted CUE.  The failure to apply that 
regulation would only create an incomplete rather than 
incorrect record. 

The Court has held that, "even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  Norris v. West, 11 
Vet. App. 219, 224 (1998) (citing Fugo v. Brown, 6 Vet. App. 
at 43-44 (1993)).  It is not absolutely clear that had the 
veteran been afforded an examination, the results would have 
dictated that the RO reach a different result.  It is 
conceivable that a VA examiner could have concluded, as did 
the RO, that the current wrist disability was due to the 
intercurrent injury, rather than the service-connected 
condition.

The veteran has also asserted that the RO had no basis for 
maintaining his noncompensable evaluation in light of the 
private medical records showing disability of the wrist.  The 
RO considered these records in its 1992 decision, but also 
noted that the disability reportedly arose from an 
intercurrent injury.  The private medical records reported 
that the veteran had been experiencing minimal disability 
prior to re-injuring his wrist many years after service.  The 
RO weighed the evidence and concluded that the veteran's 
increased disability was due to the intercurrent injury.  The 
RO could reasonably have viewed the evidence as supporting 
its conclusion.  The veteran is in essence disputing the way 
the evidence was weighed.  Such a dispute cannot rise to the 
level of CUE.  Crippen v. Brown, Vet. App. 412 (1996).  The 
veteran has not pointed to evidence or law in the then 
existing record, which had it been considered, would have 
lead to a manifestly different result.

The veteran's claim that the RO failed in its duty to assist 
him by affording a VA examination, or incorrectly weighed the 
evidence, cannot, as a matter of law rise to the level of 
CUE.  The Board finds, therefore, that the veteran has not 
raised a valid claim of clear and unmistakable error in the 
March 1992 decision, and that his claim for an effective date 
earlier than April 21, 1997, is denied as a matter of law.  
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

The veteran has in effect made a second argument for an 
earlier effective date, by asserting that he never received 
the RO's March 1992 letter advising him that his claim for an 
increased evaluation was denied.  Where a veteran does not 
receive notice of a denial, the one-year period in which to 
submit an appeal, does not begin to run.  Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995); Hauck v. Brown, 6 Vet. App. 518, 
519 (1994).

The claims folder contains a copy of a letter purportedly 
sent to the veteran in March 1992, notifying him of the 
denial of his claim.  The veteran has confirmed that the 
address on the copy of the letter was his then address of 
record.  There is no indication that it was returned to the 
RO as undeliverable.  There is a presumption that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  Therefore, it must be presumed that the Secretary 
and the Board properly discharged their official duties by 
properly handling claims submitted by the veteran.  The 
presumption of regularity is not absolute; it may be rebutted 
by the submission of "clear evidence to the contrary".  
Statements made by the veteran are not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 
(1992).

In the instant case, the veteran has offered no evidence 
other than his own statements to rebut the presumption that 
the March 1992 letter was properly delivered.  Such 
assertions are not enough, standing alone to rebut the 
presumption. See Jones, Mindenhall, Ashley.

The veteran contends that the proper effective date for the 
grant of the 10 percent evaluation should be December 13, 
1991.  However, the veteran was denied an increased rating by 
the RO in March 1992.  That decision became final. 38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  An effective date 
cannot be granted prior to the now final March 1992 decision, 
although VA is required to consider prior evidence in 
determining whether an increase was ascertainable in the year 
prior to the claim.  Hazen v. Gober, 10 Vet. App. 511 (1997).  
The evidence considered in the March 1992 rating decision, 
was determined to show an intercurrent injury and not related 
to the veteran's service connected disability. 

The remaining question is whether the veteran is entitled to 
an effective date prior to the date of his reopened claim, 
April 21, 1997, but subsequent to the final rating decision 
in March 1992.  There is no medical or other contemporaneous 
evidence pertaining to the veteran's right wrist disability 
during that period.  The veteran has testified that he 
received no treatment for his wrist disability between 1991 
and the date of his reopened claim.  Accordingly, it was not 
factually ascertainable that an increase in disability had 
occurred prior to April 21, 1997.

Since the increase in disability was not factually 
ascertainable prior to the date of the claim, the effective 
date is controlled by the provisions of 38 C.F.R. § 
3.400(o)(1).  Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Under that provision, the effective date would have been the 
latter of the date of claim or date entitlement arose.  In 
this case, it was not ascertainable that an increase in 
disability had occurred prior to receipt of his claim in 
April 21, 1997. The RO apparently applied the provisions of 
38 C.F.R. § 3.400(o)(2), in order to grant an effective date 
as of the date of claim.  In any event, an effective date 
prior to April 21, 1997, is precluded under the provisions of 
both § 3.400(o)(1) and § 3.400(o)(2).  Accordingly, the Board 
finds that there is no legal basis on which an effective date 
earlier than April 21, 1997can be assigned.

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 425 (1994).  The Court of 
Veterans Appeals has specifically held that claims for 
earlier effective dates should be denied on this basis.  
Shields v. Brown, 8 Vet. App. 346, 351 (1995).


ORDER

Entitlement to an effective date earlier than April 21, 1997 
for a 10 percent evaluation for residuals of a right wrist 
fracture is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 10 -


